DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     RANDY DAVOE JACKSON,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                    Nos. 4D21-2990 and 4D22-561

                         [December 29, 2022]

   Consolidated appeal of orders denying rule 3.850 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Martin County;
Sherwood Bauer, Jr., Judge; L.T. Case No. 43- 2009-CF-001342A.

  Carey Haughwout, Public Defender, and Ross F. Berlin, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.